﻿Mr. President, I extend my congratulations to you, on behalf of the Bahamian delegation, on your election to the presidency of the thirty-ninth session of the General Assembly. I am confident that the proceedings of this session will be executed skilfully under your able leadership, which you have already demonstrated for many years as President of the United Nations Council for Namibia, and I can assure you of my delegation's support throughout our deliberations.
123.	I should like to commend Mr. Jorge Illueca for the excellent manner in which he carried out the functions of the office of President of the thirty- eighth session of the General Assembly. His qualities as a leader and his knowledge of the issues were evident throughout his term of office.
124.	I must also pay tribute to the efforts of the Secretary-General in seeking to identify and establish those means whereby international peace and brotherhood, economic security, respect for human dignity and sovereignty of States can become realities.
125.	It also gives me great satisfaction to welcome to the United Nations the delegation of Brunei Darussalam, a sister Commonwealth State.
126.	I believe that all nations can see the wisdom of the observation that, if the United Nations did not exist, it would have to be invented. This being the case, then all States large and small, whether powerful or weak, industrialized or developing, must uphold the ideal of interdependence. This body has not been immune to negative comments. Nevertheless, I believe the world holds the Organization in high esteem. If all Governments demonstrated a willingness to implement its decisions, there can be no doubt that the image of this body would be enhanced and its credibility strengthened. Towards this end, among the many activities envisaged for the celebration of the fortieth anniversary of the United Nations, all States should renew, through concrete goals as well as declarations, their commitment to the purposes and principles of the Charter of the United Nations.
127.	My Government is deeply troubled by the problems of our region. Political ideology and the tendency of some to view the uncertainties of the area from a geopolitical point of view, thus placing all of the area's problems under the umbrella of East- West confrontation, is in our view a mistake. My delegation, however, shares the opinion that, notwithstanding ideological factors, the fundamental crisis faced by the people of the region is rooted in deep-seated social and economic ills. In this context, we welcome the continuing efforts of the international community to provide assistance to the people of Central America. The efforts of the Contadora Group in trying to devise a peaceful settlement of the problems of Central America, which would take into consideration all political views, are commendable and deserving of the support of the international community. The history of our region has taught us that an imposed settlement which does not accommodate the views of all parties will never stand the test of time.
128.	The national security and defence of small States is a matter of grave concern to countries such as the Bahamas, and it ought equally to be of concern to the international community. Given their limited resources, it is impossible for small States to incur the expenditure necessary to create and maintain military capacity for self-defence against powerful forces of aggression.
129.	In the case of the Bahamas, the problem is further compounded by its geographical make-up. The Commonwealth of the Bahamas, with a population of less than a quarter of a million, is an archipelago comprising some 700 islands, fewer than 30 of which sustain a permanent population. Given the priorities incumbent upon any Government for the provision of adequate services, inclusive of national health, social security, education and the other prerequisites of welfare, the creation and maintenance of a military cannot, especially for a country of extensive archipelagic expanse such as the Bahamas, be an objective of high priority.
130.	The United Nations is charged with the responsibility for the maintenance of international peace and security. Strict adherence by Member States to these obligations will eliminate the necessity for small States to be concerned with these matters. But we today live in a world characterized by superpower rivalry and competing self-interest where States guard jealously their national sovereignty, thus making it more difficult for the Organization to discharge its functions.
131.	We are aware that efforts have been made by organs of this body responsible for international peace and security to make arrangements under which the sovereignty and territorial integrity of all States can be preserved. We are also aware of the obligations imposed upon all States not to interfere in the domestic affairs of another State. As the matter relates to economic aggression or coercion, there exist, in particular, the Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations and the Charter of Economic Rights and Duties of States of 1970 and 1974, respectively.
132.	At the fifth meeting of the Conference of Heads of Government of the Caribbean Community, held at Nassau from 4 to 7 July 1984, the problem of the security of small States was considered. The communique issued at the end of that meeting states the following:
"The Heads of Government expressed their concern that the security of small States continues to be seriously threatened. They observed that small States were increasingly vulnerable to external aggression, manifested in traditional as well as new forms, and were being subjected to various forms of economic aggression, including the attempt of some States to impose extraterritorial jurisdiction."
133.	The Heads of Government also renewed their commitment to the maintenance of the territorial integrity of the Caribbean Community and of its member States. They emphasized the need for continuing efforts within the Caribbean Community to identify and document the various forms of threat to the security of States in the region. They took note of the proposed study by the Commonwealth Secretariat on the security of small States and agreed on a procedure which would ensure that the particular needs of the States of the Caribbean Community would be adequately reflected in the study. The Heads of Government further called for the early convening of the previously established working group to consider a unified approach to the question of economic aggression and the establishment of a scheme of mutual assistance. We are not convinced, however, that sufficient viable machinery exists today to tackle successfully the problem of threats posed to small States. We therefore pose the question: does not the necessity now arise for the codification and conclusion of a multilateral treaty concerning this issue?
134.	Someone once referred to disarmament as any plan or system for the limitation, reduction or abolition of armed forces, including their arms and budgets. It is clear that this approach is not now being followed for, despite the fact that Governments are aware that the arms race has resulted in the wastage of valuable resources that could have been put to more productive use, there is a great unwillingness by many to desist from acquiring and—even more disconcerting—developing newer and more sophisticated weapons of destruction.
135.	While we can take comfort in the fact that a global war is not going on now, we are disheartened by the war between Iran and Iraq, by the situation in the Middle East, in Afghanistan and in Kampuchea and by the conflicts in the Latin American region. A paradoxical concept exists that security can be had only through an accumulation of weapons of mass destruction, which both sides claim they will never use. It seems incongruous that, at a time when nations decry the use of chemical weapons and assert that nuclear weapons would annihilate our planet, they seem to be rushing into a race to build, acquire and use these deadly weapons. If the words of the Charter of the United Nations, "to save succeeding generations from the scourge of war", are to have any meaning, then there must be more concerted efforts on the part of all nations to desist from the senseless act of escalating the arms race. While it is recognized that the United States and the Soviet Union, as super-Powers in the military field, have a moral and social obligation to the peoples of the world to curb the arms race, no State, big or small, militarily significant or militarily insignificant, can continue to shirk the responsibility that comes from the fact that globally every State is involved directly or indirectly in the web of military arsenals with which we could be destroyed.
136.	Mahatma Gandhi, in his timelessly inimitable fashion, directed our attention to our responsibilities when he said:
"If we are to reach real peace in this world and if we are to carry on real war against war, we shall have to begin with children; and if they grow up in their natural innocence, we won't have to struggle, we won't have to pass fruitless idle resolutions, but we shall go from love to love and peace to peace, until at last all the corners of the world are covered with the peace and love for which consciously or unconsciously the whole world is hungry."
137.	Another matter of urgent global concern is that of stagnated economic development. Given the economic state of affairs of the world, it is amazing that a total collapse of the monetary system has not yet occurred. High interest rates, inflation and defaults on loans are all contributors to the mounting crisis. Protectionism is on the rise and exploitation of natural resources in developing countries by transnational corporations aggravates the problem. The new international economic order and global negotiations lie dormant because of the lack of commitment to and acceptance of the concept of interdependence. John Donne's "no man is an island" theory is not being practised and consequently nations have become more selfish and introspective.
138.	Granted there are no easy answers to the sensitive matters of finance and economic development. My Government is convinced, however, that too much of the world's wealth is concentrated in too few hands. There has to be a much greater broadening of this base if the concept of equity is to be effectively applied and the downward spiralling international economy is to be revived.
139.	There is an obvious relationship between political independence and economic independence and there is an equally obvious relationship between political independence and the global ideological conflict in which, willingly or not, we are all caught. So it must follow that failure to reach agreement on the means by which economic independence will be achieved is bound to influence political and ideological considerations. Hence it is necessary that those of us who wish to preserve our freedom and the political independence we have must seek to promote the reconciliation of legitimately conflicting points of view among developed and developing countries.
140.	Freedom and political independence are rich harvests to reap, but they become an empty feast at the table of economic dependence. The economic philosophy of development which dictates that the rich should get richer and let riches trickle down to the poor is an affront to national dignity and sovereign independence. It is a philosophy of dependence worse than colonialism. The evolution of a more equitable system of economic relations among nations must not be deferred by those who fail to realize that the total interdependence of the world requires, paradoxically, that the road to self-sufficiency and economic independence is called co-operation.
141.	We are rightly proud of the level of liberty and freedom enjoyed by the people of the Bahamas, but we are not unmindful of the fact that that level of sovereignty is still denied large numbers of persons in the world. Consequently, there is today some movement, sometimes overt and sometimes less open, of people attempting to secure a larger measure of political freedom and more real control over their own affairs. No super-Power's armed might or economic authority can deter indefinitely the peoples' movements—which we support everywhere—in which man claims freedom from minority rule and economic oppression. Those movements may take the form of peaceful revolution, such as we were able to achieve in the Bahamas; others may be less fortunate and choose a separate route. But so long as the ultimate objective is greater freedom through giving the people the unfettered right to choose their own form of government, who would find fault with that?
142.	It is not trite to inquire here today who speaks with a powerful, clear and credible voice for the rights of man. The old world order of the ideological right and left has failed to provide either leadership Or hope for mankind. Super-Powers feed us unrelentingly with a morality of physical confrontation and our hope of peace and tranquillity is balanced on the scales of something called nuclear parity and deterrence. I do not believe that mankind is ennobled or that people of the world are impressed or their lives enriched by the magnificent means of world destruction which are being accumulated, but I do believe that all people are dismayed, frustrated and frightened by them. Those who value power over principle, and political ideology over ideas and reason, occupy the seats of the controllers of our destiny. Freedom and democracy are on the defensive. Those who have the voice, the power and the riches to mobilize those forces which do exist and which are in pursuit of democracy, political freedom, territorial integrity and economic and racial justice are silenced completely or muted beyond recognition. The recognizable power centres of the world are locked in the bondage of power politics, as they are held hostage by their histories and cultures, which, unfortunately, time is quickly passing by. Is it too much to hope that during the thirty-ninth session of this Assembly of the nations of the world some tangible signs will be evinced that will touch the conscience of mankind and kindle in the mighty some vision, reason and courage to promote, encourage and indeed lead those who cry out for more freedom, more democracy, more regard for human rights and more economic and racial justice?
143.	It is incumbent upon me to state unequivocally that it is time apartheid and racial discrimination came to an end. We believe that it is the duty of each and every Member State to do its utmost to see that apartheid and racial discrimination are thoroughly eliminated, indeed eradicated. Our commitment to the promotion and encouragement of human rights and fundamental freedoms is clearly evident in our Constitution and in our determination to uphold the purposes and principles of the Charter of the United Nations.
144.	The Bahamas condemns, without reservation, the racist minority regime of South Africa, which continues to oppress the black majority and, through its institution of apartheid, seeks to destroy and deny this majority their inherent dignity and the exercise of their inalienable rights as free human beings. The Charter, the Universal Declaration of Human Rights and the various human rights instruments adopted by the Organization theoretically form the core of the international community's defences against racism and racial discrimination. Not only are ideas based on racial superiority and hatred renounced and rejected in those instruments, but the equality of man and the entitlement of all to basic human rights and fundamental freedoms, regardless of race, colour, place of origin or any other consideration, are reaffirmed. By blatantly and unashamedly declaring the superiority of one race over another, the policy of apartheid challenges, directly, the very foundations and principles on which the Organization was based. This really ought not to be condoned by any member of the international community. Nor should any member of the international community condone the fraudulent so-called new constitution designed to foster the entrenchment of the abhorrent system of apartheid.
145.	It is discouraging and even deplorable that year after year we continue to be plagued by some of the same issues. The racist regime of South Africa poses a threat to international security and peace, not only through its policies within its borders but also through its actions beyond its borders, in Namibia, by constantly setting up obstacles to the implementation of Security Council resolution 435 (1978), which provides the basis for the independence of Namibia and the establishment of democratic rule in that country.
146.	South Africa's occupation of Namibia is illegal. The current ploy by South Africa, to link Namibia's independence to the withdrawal of Cuban troops from Angola, is totally unacceptable to the Bahamas Government. We support whole-heartedly Security Council resolution 539 (1983).
147.	We reiterate the concern expressed by the Commonwealth Heads of Government at their meeting held at New Delhi from 23 to 29 November 19836 in regard to the delaying of Namibia's independence. They urged the contact group as well as other negotiating bodies to make more serious efforts to ensure the speedy and unconditional implementation of Security Council resolution 435 (1978).
148.	A solution to the Cyprus problem has eluded us for far too long, and now, once again, recent developments in that country pose a serious threat to international peace and security in that region. While the Bahamas firmly believes that the principle of the right of peoples and countries to self-determination is a paramount aspect of international relations, national unity, which is a precondition for the development of nationals in any society, is not fostered by unilateral declarations of independence. In the Cyprus situation, such a unilateral declaration has created more problems than it has resolved. We are therefore convinced that effective social and economic development in Cyprus, or in any other nation or region, will evolve only in a situation where there is peace and respect for human dignity and freedom.
149.	The Bahamas commends the Secretary-General of the United Nations and endorses the utilization of his good offices in seeking to formulate a frame-work for an overall solution to the Cyprus problem. To this end, we urge the speedy implementation of Security Council resolutions 541 (1983) and 550 (1984) as means whereby the independence, sovereignty, territorial integrity, unity and non-alignment of that country will be ensured and any disruptive interference by others will be precluded.
150.	The problem of drug control and, in the case of the Bahamas, trafficking in drugs represents the primary social and moral problem facing the Bahamas. Two factors—the geography of the Bahamas itself and the geographical location of the Bahamas— are contributory factors in the incidence of the traffic in drugs through our archipelago. The Bahamas covers an area of almost 100,000 nautical square miles of water with many isolated islands where ships and aircraft engaged in drug trafficking may seek haven to elude detection. The geographical location of the Bahamas also makes it a convenient transit country for illegal drugs destined for the big and profitable markets in North America.
151.	The Bahamas is not now and has never been a producer of drugs and is not, in the international context, a major consumer, but consumption in the Bahamas has increased in direct relation to the volume of traffic passing through. Producer countries are generally south of the Bahamas; the major consumer country is to the north. This puts us in an unenviable position. As a result, drug trafficking through the Bahamas is straining the economic, moral and social fabric of the islands of our Commonwealth. What is important to the Bahamas is the effect the traffic in drugs is having, and has had persistently for years, on small Bahamian communities where a high percentage of the adult male population may find it economically to its advantage to become involved in this illegal business. This is a moral and cultural threat the long-term ramifications of which could be devastating to the social fabric of the country.
152.	The major participants in this trade are not Bahamian nationals. They are almost all nationals of the producer and consumer States. It ought therefore to be readily understood why the primary concern of the Bahamas in this matter is for greater involvement of the United Nations system to internationalize the approaches to these problems of trafficking so that those who contribute the most to the traffic, that is, the producer and consumer countries, would be required to bear a greater share of the burden of law enforcement and eradication.
153.	The resources of the Bahamas, as a developing country, are not unlimited. Narcotics control should not have to be in competition with social services for funding from the national budget. What is urgently needed is adequate international co-operation among all States: the producer States, the consumer States and the transit States such as the Bahamas.
154.	The Bahamas wishes to see the problem of international drug control in all its aspects given priority in the United Nations system. As a member of the Commission on Narcotic Drugs, my Government pledges itself to do its utmost to work for the speedy implementation of the suggested international measures which have been discussed and recommended in this and other bodies. It hopes that, with the support of this body, the participation of the Bahamas can continue to make a contribution to international drug control.
155.	Undoubtedly, one of the most valuable re-sources of any country is its youth. Particularly in the developing world, youth comprises a significant proportion, or, in some cases, the majority, of national populations. The United Nations is there-fore to be commended for fulfilling an important part of its mandate in proclaiming 1985 International Youth Year: Participation, Development, Peace.
156.	It is not sufficient, however, simply to identify or codify issues and problems which concern youth. National Governments, in particular, must seize this opportunity to increase their knowledge of this valuable resource and to adopt and implement policies and programmes directed towards the specific human needs and conditions of young people.
157.	To be successful in our endeavours, two important considerations must be borne in mind. First, efforts for youth must be undertaken in consultation and co-operation with youth. Secondly, the momentum of International Youth Year must be sustained to ensure that youth is utilized as a force for economic progress, nation-building, and peace. In pursuit of these goals, the Bahamas has undertaken efforts to implement many of the United Nations recommendations in this field, and will co-operate fully with regional and international programmes in support of International Youth Year.
158.	Even the detractors and the harshest critics of the United Nations, and therefore, much more, declared supporters, would agree that the world would be a worse place without it. Yet one must ask: is everything being done which can be done to use and improve this most invaluable global institution? I believe the answer, unfortunately, is no.
159.	Member States' actions in many instances reveal contradictions between legal, theoretical and practical political support for the purposes and principles of the Organization. If the opportunities afforded by the United Nations are to continue to improve the security and well-being of mankind, there must be a closing of the gap between declared expectations and commitment.
160.	At the level of international action there must be, generally speaking, more frankness in the evaluation of the total magnitude of resources present among Member States and the part that is diverted to United Nations endeavours to turn a recession- and conflict-ridden international society into a mutually co-operating healthy community of States. There must also be courage and enlightened self-interest in the establishment of priorities to solve long-standing problems. Such courage and enlightened self-interest should have its practical expression in a more critical review and consequent revision of the Assembly's agenda.
161.	In closing, I reiterate my Government's un-categorical support for the work of the United Nations, based on the principles and objectives delineated in its Charter. It is our view that the United Nations is indeed a unique and indispensable Organization, which, among other things, serves to cushion those harsh realities with which we are faced as members of the international community. While we recognize its shortcomings, we are convinced that, with the appropriate degree of commitment by its Member States, the United Nations could become the greatest institution for progress through co-operation and interdependence that mankind has ever known. We believe that this was the implicit intent of its founding fathers and, with this vision as a guiding beacon, the Bahamas will continue to promote the principles and objectives of the Charter and to enhance the functioning of the Organization, in a spirit of hope and brotherhood with other Member States, in pursuit of our ultimate goal of world peace.
